     Case 2:16-cv-01969-GMN-EJY Document 177 Filed 08/19/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4    THE BANK OF NEW YORK MELLON                            Case No. 2:16-cv-01969-GMN-EJY
      FKA THE BANK OF NEW YORK, AS
 5    TRUSTEE FOR THE
      CERTIFICATEHOLDERS OF CWALT,
 6    INC., ALTERNATIVE LOAN TRUST 2007-
      12T1, MORTGAGE PASS-THROUGH                                         ORDER
 7    CERTIFICATES, SERIES 2007-12T1,
 8                       Plaintiff,
 9           v.
10    MEISTER PARK HOMEOWNERS
      ASSOCIATION; NEVADA ASSOCIATION
11    SERVICES, INC.; SFR INVESTMENTS
      POOL 1, LLC; DOE INDIVIDUALS I-X,
12    inclusive, and ROE CORPORATIONS I-X,
      inclusive,
13
                       Defendants.
14

15          Pending before the Court is the belated Stipulation seeking permission for the parties and

16   party representatives to appear at the settlement conference through telephonic means. ECF No.

17   176. The Stipulation is filed approximately one and one-half days before the settlement conference

18   is set to commence placing the Court in an untenable position. Counsel for the parties should have

19   known, if they did not know, that a stipulation excusing attendance at a Court ordered settlement

20   conference is more properly filed more than one and one half days before that appearance is required

21   (absent an unforeseen event).

22          The Court finds that the primary dispute in this case is between Bank of New York Mellon

23   and SFR Investments. Representatives of these parties must be made available by video conference,

24   to be arranged and supported by counsel for the respective parties. Representatives of the

25   Homeowners Association and Catamount may appear by telephone.

26          Accordingly, IT IS HEREBY ORDERED that the Stipulation and Order (ECF No 176) is

27   DENIED.

28
     Case 2:16-cv-01969-GMN-EJY Document 177 Filed 08/19/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that counsel for all parties shall appear in person for the

 2   settlement conference set on August 23, 2021.

 3          IT IS FURTHER ORDERED that counsel for SFR Investments and Bank of New York

 4   Melon shall bring laptop computers to the settlement conference and shall have their respective

 5   clients and client representatives, with full settlement authority, available to participate by video

 6   throughout the settlement conference proceedings.

 7          IT IS FURTHER ORDERED that counsel for Catamount Properties and Meister Park

 8   Homeowners Association shall ensure that their respective clients and client representatives, with

 9   full settlement authority, are available by telephone throughout the settlement conference

10   proceedings.

11          Dated this 19th day of August, 2021.

12

13
                                                   ELAYNA J. YOUCHAH
14                                                 UNITED STATES MAGISTRATE JUDGE
15

16

17
18

19

20

21

22

23

24

25

26

27

28
                                                      2
